 

MM

Miedel & Mysliwiec LLP

March 9, 2020

Hon. Naomi R. Buchwald
United States District Judge
United States District Court
Southern District of New York
500 Pearl Street

New York, New York 10007

Re: United States v. Hai Long Huang, 19-CR-853 (NRB)

Dear Judge Buchwald:

I write, with the consent of the government, to request an adjournment of the status
conference in this case, currently scheduled for March 12, 2020.

A little more than one week ago, I received a hard drive from the government,
containing the contents of my client's phones and computers that were seized on the date of
arrest. The files on the hard drive are voluminous — over a terabyte of data— and many are in

Chinese. It will take some time to analyze the contents of the hard drive to determine whether
it contains relevant evidence for the case. |

At this point I respectfully request an adjournment of about one month, although ifmy | jee
analysis suggests that more time is required to digest and translate important documents, I ats
may ask the Court for additional time. As noted, the government consents to this request. If April IM,
the Court grants the request, Mr. Huang agrees to waive time under the Speedy Trial Act to [2020 af

the next conference date. an. ete
get, Tre
Thank you very much for your consideration. i oP Poa calle ‘
Respectfully submitted, Le 2 4
CORN ‘hor es s
Florian Miedel 3/20

Attorney for Hat Long Huang

cc: AUSA Elizabeth Espinosa

86 Broad Street, Suite 1900 - Nev York, New York 10004 + (7) 212-616-3042 + iF) 800-597-8507 « www. fmamlaw.com

 

 
